internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-116558-00 date date legend x a b d1 d2 dear this responds to your letter dated date and prior correspondence submitted on behalf of x requesting that we render several rulings with respect to the incentive stock compensation arrangement proposed by x and its two shareholders facts x is a corporation which has a valid subchapter_s_election in effect x has two shareholders a and b collectively the founders the founders are unrelated to each other and unrelated to any of the key employees discussed below the founders have different retirement goals however they both intend to ultimately transfer all of their stock in x to certain key employees as part of their long-range plan to transfer ownership of x the founders have agreed to transfer equal amounts of incentive stock to key employees in addition each founder intends to transfer the balance of their respective stock to the key employees over time on each’s own terms and to such transferees as each founder deems appropriate subject only to the provisions of a buy-sell_agreement dated d1 the founders have agreed that they would like to put in a place a structure whereby each is able to effectively transfer ownership of incentive stock of x to certain key employees the founders and x propose the following transactions to accomplish their objective of creating a structure whereby the founders can transfer ownership of x to key employees plr-116558-00 first the founders will cause x to amend its articles of incorporation to authorize the issuance of nonvoting common_stock that differs from the other outstanding_stock of x only with respect to voting rights second x will issue equal quantities of the nonvoting_stock to a and b part of the nonvoting shares received by the founders will be used by the founders as incentive stock to encourage the continued employment of certain key employees the remaining nonvoting_stock non-incentive stock and the founders voting shares will be used by the founders to transfer ownership of x to certain key employees and other transferees at the same time as the issuance of the nonvoting common_stock the founders and x intend to amend the current buy-sell_agreement that is in place to exempt the founders transfer of incentive stock from the buy-sell_agreement dated d1 the founders will then grant to the key employees the conditional unsecured right to receive incentive stock the incentive stock will consist of a portion of x’s nonvoting_stock each key employee’s right to receive his specified incentive stock vests in the event certain conditions are met on d2 the period of time from the grant of the stock to d2 is referred to as the vesting period at the time the grants of the incentive stock are given by the founders several agreements will be entered into between the founders x and the key employees these agreements are summarized below at will employment agreement x and the key employees will enter into an at will employment agreement which provides that x will pay the key employees annually and in arrears bonuses equal in amount to a percentage of the distributions paid to the founders with respect to their stock the percentage is determined by reference to the number of shares of incentive stock that the key_employee will receive at the close of the vesting period x intends to treat the bonuses as wages subject_to_withholding x’s promise to pay the bonuses will be unfunded and unsecured if a key employee’s employment ends for any reason during the vesting period the key_employee will be entitled to receive a payment equal to certain book appreciation in their respective incentive stock during the vesting period however the key employee’s right to receive unpaid bonuses ends with the employment relationship stock transfer agreement under the stock transfer agreement entered into between the founders and the key employees the founders’ transfer of incentive stock to a key_employee on d2 occurs without payment of any consideration by the key_employee but is subject_to the key employee’s fulfillment of certain conditions first the key_employee must be employed by the taxpayer on d2 second the key_employee must agree to execute an agreement among the shareholders regarding the book_value of stock agreement regarding book_value the agreement regarding book_value the agreement regarding book_value is to be executed by a b x and the key plr-116558-00 employees upon the transfer of the incentive stock this agreement provides that upon the transfer of the incentive stock to the key employees the fair_market_value of the stock is agreed to be its book_value the agreement further requires that a key_employee offer his incentive stock to x and the other shareholders when for any reason including death the key employee’s employment with x ends or there is an attempted voluntary or involuntary transfer of the incentive stock the book_value of the stock is to be determined by reference to the audited financial statements for the fiscal_year concluded immediately prior to the transfer with one exception in the case of an attempted voluntary sale of the incentive stock the key_employee is deemed to offer such stock at the proposed sale price if that is lower than book_value law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 of the code provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and meets the requirements specified in sec_1361 through d sec_1361 provides that s_corporations may not possess more than one class of stock sec_1361 provides that for purposes of sec_1361 a corporation will not be treated as having more than one class of stock solely because there are differences in voting rights among the shares of common_stock sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and plr-116558-00 circumstances sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights sec_1_1361-1 provides that a determination of book_value will be respected if the book_value is determined in accordance with generally_accepted_accounting_principles including permitted adjustments or if the book_value is used for a substantial nontax purpose sec_1_1361-1 provides that for purposes of subchapter_s stock that is issued in_connection_with_the_performance_of_services within the meaning of sec_1_83-3 and that is substantially nonvested within the meaning of sec_1_83-3 is not treated as outstanding_stock of the corporation and the holder of that stock is not treated as a shareholder solely by reason of holding the stock unless the holder makes an election with respect to the stock under sec_83 of the code sec_1_1361-1 provides that an instrument obligation or arrangement is not treated as outstanding_stock if it i does not convey the right to vote ii is an unfunded and unsecured promise to pay compensation iii is issued to an employee in_connection_with_the_performance_of_services for the corporation or to an individual who is an independent_contractor in_connection_with_the_performance_of_services for the corporation and is not excessive by reference to the services performed and iv is issued under a plan with respect to which the employee or independent_contractor is not taxed currently on income a deferred_compensation plan that has a current payment feature eg payment of a dividend_equivalent amounts that are taxed currently as compensation is not for that reason excluded under sec_1_1361-1 under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse over the plr-116558-00 amount if any paid for the property is included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are either transferable or not subject_to a substantial_risk_of_forfeiture revrul_80_196 1980_2_cb_32 held that the transfer of a corporation’s stock by the corporation’s two shareholders to three employees to retain their valuable services was compensation made for adequate_and_full_consideration and was not subject_to gift_tax sec_1_83-5 of the income_tax regulations provides that in the case of property subject_to a nonlapse_restriction the price determined under the formula will be considered to be the fair_market_value of the property unless established to the contrary by the commissioner if stock in a corporation is subject_to a nonlapse_restriction which requires the transferee to sell such stock only at a formula price based on book_value then the price so determined will ordinarily be regarded as determinative of the fair_market_value of such property for purposes of sec_83 sec_1_83-6 provides that in the case of a transfer of property to which sec_83 applies a deduction is allowable under sec_162 to the person for whom the services were performed but only to the extent the amount meets the requirements of sec_162 and the regulations thereunder the deduction is allowed only for the taxable_year of that person in which or with which ends the taxable_year of the service provider in which the amount is included as compensation sec_1_83-6 provides that if a shareholder of a corporation transfers property to an employee of such corporation in consideration of services performed by the corporation the transaction will be considered to be a contribution of such property to the capital of such corporation by the shareholder and immediately thereafter a transfer of such property to the employee sec_451 of the code and sec_1_451-1 provide that an item_of_gross_income is includible in gross_income in the taxable_year in which it is actually or constructively received by the taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to a taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions in revrul_80_300 1980_2_cb_165 a corporation granted to its key employees stock appreciation rights that entitled them to a cash payment for each right exercised equal to the excess of the fair_market_value of a share of a corporation’s common_stock on the date of exercise over the fair_market_value of a share on the date the right was granted the revenue_ruling held that an employee possessing stock appreciation rights is not in constructive receipt of income by virtue of the appreciation of the employer’s stock because plr-116558-00 the employee’s right to benefit further from appreciation of stock without risking any capital is a valuable right the forfeiture or surrender of which is a sufficient restriction precluding the application of the doctrine_of constructive receipt conclusion based solely on the facts and representations made by x we conclude x’s issuance of nonvoting common_stock will not cause it to have more than class of stock for purposes of sec_1361 the arrangement for payment of bonuses will not cause x to have more than one class of stock for purposes of sec_1361 a key_employee is not a shareholder during the vesting period for any purpose of subchapter_s of the code by virtue of the at will employment agreement and or the stock transfer agreement the amount allowable as a deduction by x and includable in a key employee’s gross_income with respect to the incentive stock is the book_value of such stock at the time the incentive stock is transferred a key_employee becomes a shareholder for all purposes of subchapter_s of the code upon receiving the incentive stock at the conclusion of the vesting period a founder’s transfer of incentive stock to a key_employee is treated under sec_83 as a contribution of such stock by the founder to the capital of x and an immediate transfer by x to the key_employee the stock transfer agreement the agreement regarding book_value the agreement regarding stock and the buy-sell_agreement dated d1 are disregarded in determining whether or not x has more than class of stock for purposes of sec_1361 and the mere contractual right of a key_employee to a severance payment equal to the book appreciation of the incentive stock upon termination without cause will not result in taxable_income to the employee prior to his or her termination without cause except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-116558-00 in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s representative and a copy is being sent to the taxpayer s david r haglund sincerely senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
